Opinion by
Judge Lindsay :
It is perfectly manifest that the note and mortgage were executed and delivered to enable Wilson to purchase the quartz mill from appellee. It is not to be believed that Heck executed and sent these papers to Wilson without knowing or having reason to know the use to which they were to be put. In fact, he admits that he knew that Wilson was in Chicago negotiating for the mill, and although he conveniently fails to remember the contents of Wilson’s letter, he states enough to show that the note and mortgage were in some way to advance the latter in his contemplated purchase of the mill. These facts, together with the further facts that Heck had sold off his personal property and was making preparations to remove to California, lead to the conclusion that the note and mortgage were used just as the parties intended they should be. It follows, there*144fore, that ITeck occupies the position of a party who had made and executed a note to enable a third party to obtain with it money, or property, the object having been accomplished, he can not be allowed to plead want of consideration for the execution, nor set off against the note debts due him from the party whom he sent out to negotiate it.
James, for appellant.

Jas. Ricketts, for appellee.

The plea in effect concedes the non-payment of the note; Hence, the defect in the petition in failing to allege that fact can not now be taken advantage of.
Judgment affirmed.